OlaR.K, C. J.,
concurring with Mr. Justice, Brown: Barring the word “jointly,” which doubtless was unadvisedly used in the complaint, I think that there is no liability accruing to the North Carolina Railroad Company by reason of any misconduct of the conductor of the Yadkin Valley Railroad Company, simply because both roads had been leased to the same lessee. There is no contract between the two lessors. Nor when the Yadkin Valley Railroad Company, acting through its lessee, contracted to take a passenger from Norwood to Salisbury, did any liability arise to the North Carolina Railroad Company for mistreatment of a passenger, from the fact that the Yadkin Railroad Company ran its train for one and a half miles over the track of the North Carolina Railroad Company. The latter would be responsible to the public, as for fires set out by the Yadkin train while on its track (Aycock v. Railroad, 89 N. C., 321) or injury accruing to any one on its tracks, but it would not be liable for any breach of contract or tort by the Yadkin Company to its passengers or employees: Washington v. Railroad, 101 N. C., 239; White v. Railroad, 115 N. C., 631. The North Carolina Railroad Company was not lessee of the Yadkin Railroad, nor was it operating the latter’s train merely because its own .train ran over the North Carolina Railroad track a short distance.